Citation Nr: 1739534	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1999 to September 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In the March 2011 rating decision, the RO granted the Veteran service connection for a back disability and assigned an initial 10 percent rating, effective May 25, 2010.  The Veteran submitted a notice of disagreement in April 2011.  In response to a November 2013 statement of the case, the Veteran perfected his appeal in November 2013.

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in August 2016.  The Veteran subsequently postponed the hearing.  The hearing was rescheduled for December 2016.  However, the Veteran failed to report to the hearing.  As the record does not contain explanation as to why the Veteran failed to report to the rescheduled hearing, or request to again reschedule the hearing, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is necessary to afford the Veteran an updated VA examination of the back.  

The Veteran contends he is entitled to an increased initial rating for his low back disability.  He was afforded a VA back examination in November 2010.  The fact that a VA examination is almost seven years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).   Nonetheless, the 2010 VA examination was afforded to the Veteran in connection with his original service connection claim for a low back disability.   An updated examination is warranted to determine the current severity of the Veteran's back disability.  Moreover, subsequent to the 2010 VA examination, the Veteran reported that his back pain had increased and he was experiencing "tingling in both legs from [the] knees down."  See March 2012 and August 2012 VA treatment notes.  This lay evidence suggests a worsening of disability, which also warrants a new examination.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While there is no opposite joint to the lumbar spine, there is a need for testing for pain on both active and passive motion and when weight-bearing and nonweight-bearing.  The 2010 VA examiner did not conduct Correia-compliant testing.  For this reason as well, a remand is required.

Also on remand, any outstanding VA medical records should be obtained.  There is very limited medical evidence of record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA medical records and associate them with the claims file.

2.  Request that the Veteran provide the names and addresses of any non-VA healthcare providers who have provided treatment for his lumbar degenerative arthritis.  In so doing, advise him that a VA Form 21-4142, Authorization and Consent to Release Information to the VA, is needed to request and obtain his records.

Ask that he complete an enclosed authorization/consent form for any identified medical provider, and return it to the AOJ.  

3.   After completing the foregoing development, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner is asked to address the following:

(a) Indicate the current nature, severity, and all symptoms of the Veteran's lumbar spine disability.  

(b) The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is the case.

The examiner should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations upon repetitive motion and during flare-ups, to the extent possible.

(c) Indicate the frequency and duration of any incapacitating episodes of IVDS in the past 12 months.  

(d) Note the nature and severity of any objective neurological impairment that is associated with the lumbar spine disability.  For any associated neurologic impairment present, indicate the nerve roots involved and the severity of the symptoms (e.g., mild, moderate, severe). 

(e) Comment on the impact the Veteran's service-connected lumbar spine disability on his ability to perform tasks in a work-like setting. 

A thorough explanation must be provided for all opinions rendered.  

4.  Then, readdjudicate the issue on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


